FILED
                             NOT FOR PUBLICATION                              DEC 18 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AMIT KUMAR SHARMA,                                 No. 08-72666

              Petitioner,                          Agency No. A098-845-044

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted December 5, 2012
                             San Francisco, California

Before: O’SCANNLAIN, THOMAS, and CALLAHAN, Circuit Judges.

       Amit Sharma petitions for review from the Board of Immigration Appeals’

decision denying his claims for asylum under 8 U.S.C. § 1158 and withholding of

removal under 8 U.S.C. § 1231(b)(3). We deny the petition. Because the parties

are familiar with the history of this case, we need not recite it here.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The Board adequately addressed Sharma’s claims of persecution based on

membership in a particular social group as Sharma presented his arguments to the

Board. To the extent Sharma argues that his claim of membership in a particular

social group of his immediate family was distinct from his claim of membership in

a particular social group consisting of people who violate the social norm of

refusing to support their extended families, Sharma did not adequately “‘put the

BIA on notice’” that these claims were separate. See Arsdi v. Holder, 659 F.3d

925, 929 (9th Cir. 2011) (quoting Zhang v. Ashcroft, 388 F.3d 713, 721 (9th Cir.

2004) (per curiam)).

      Furthermore, substantial evidence supports the Board’s conclusion that

Sharma failed to establish that he was persecuted on account of his membership in

any purported social group and instead was persecuted on non-protected grounds.

See Parussimova v. Mukasey, 555 F.3d 734, 740-42 (9th Cir. 2009).

      PETITION DENIED.




                                          2